              Case 3:19-cv-06025-BJR Document 80-1 Filed 03/29/21 Page 1 of 5




 1
                                                            The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7

 8

 9                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
10                                        AT TACOMA

11
     WILLIAM T. WHITMAN, individually and on             No. 3:19-cv-06025-BJR
12   behalf of all others similarly situated,
                                                         [PROPOSED] ORDER GRANTING
13                  Plaintiff,                           DEFENDANT’S MOTION FOR LEAVE TO
                                                         FILE DOCUMENTS UNDER SEAL
            v.
14
     STATE FARM LIFE INSURANCE COMPANY,
15   an Illinois corporation

16                  Defendant.

17

18          Upon the motion of Defendant to file under seal certain confidential documents and

19   information, it is hereby ORDERED that the motion is GRANTED and the following documents

20   shall be filed under seal:

21          1. Expert Report of Rebecca Kirk Fair (Exhibit A to the Declaration of Rebecca Kirk

22               Fair)

23

24
     PROPOSED ORDER GRANTING                                   BETTS, PATTERSON & MINES, P.S.
     DEFENDANT’S MOTION FOR LEAVE TO          1                   One Convention Place, Suite 1400
25   FILE DOCUMENTS UNDER SEAL                                             701 Pike Street
     No. 3:19-cv-06025-BJR                                            Seattle, WA 98101-3927
            Case 3:19-cv-06025-BJR Document 80-1 Filed 03/29/21 Page 2 of 5




 1         2. Exhibit 1 to the Expert Report of Rebecca Kirk Fair: Summary of State Farm

 2            Washington Form 94030 Policyholder Data

 3         3. Exhibit 2 to the Expert Report of Rebecca Kirk Fair: Summary of State Farm

 4            Washington Form 94030 Policyholder Data

 5         4. Exhibit 3 to the Expert Report of Rebecca Kirk Fair: Summary of State Farm

 6            Washington Form 94030 Policyholder Data

 7         5. Expert Report of Lauren J. Stiroh (Exhibit A to the Declaration of Lauren J. Stiroh)

 8         6. Exhibit 3 to the Expert Report of Lauren J. Stiroh: analysis of Plaintiff’s damages

 9            model that contains confidential policyholder data.

10         7. Exhibits 4-8 to the Expert Report of Lauren J. Stiroh: illustrations of the comparative

11            COI rates and alleged damages for certain policies

12         8. Expert Report of Craig Reynolds (Exhibit A to the Declaration of Craig Reynolds)

13         9. Exhibit A to the Declaration of Alan Hendren: 94000 Series pricing binder

14         10. Exhibit B to the Declaration of Alan Hendren: State Farm’s mortality table from the

15            relevant timeframe

16         11. Exhibit C to the Declaration of Alan Hendren: filing package to Illinois including the

17            nationwide actuarial memorandum.

18         12. Exhibit D to the Declaration of Alan Hendren: correspondence to Illinois enclosing a

19            revised sample annual statement showing planned cost of insurance rate information

20            and expense charges.

21         13. Exhibit F to the Declaration of Alan Hendren: filing package to Washington including

22            the actuarial memorandum

23

24
     PROPOSED ORDER GRANTING                                     BETTS, PATTERSON & MINES, P.S.
     DEFENDANT’S MOTION FOR LEAVE TO           2                    One Convention Place, Suite 1400
25   FILE DOCUMENTS UNDER SEAL                                               701 Pike Street
     No. 3:19-cv-06025-BJR                                              Seattle, WA 98101-3927
             Case 3:19-cv-06025-BJR Document 80-1 Filed 03/29/21 Page 3 of 5




 1          14. Exhibit G to the Declaration of Alan Hendren: actuarial memorandum State Farm

 2              submitted to New Jersey providing a description of the process that State Farm’s

 3              actuaries followed to develop the cost of insurance rates for use with the 94030 Policy

 4          15. Exhibit J to the Declaration of Alan Hendren: 1994 version of the rate book that was

 5              in place when Plaintiff purchased his Policy

 6          16. Exhibit A to the declaration of Tim Crabtree: Summary of policyholder data

 7          17. Declaration of Monica Flory

 8          18. Exhibit 1 to the Declaration of Cari Dawson: Deposition Transcript of Plaintiff

 9              William Whitman

10          19. Exhibit 3 to the Declaration of Cari Dawson: Exhibit 11 to the Deposition Transcript

11              of Plaintiff William Whitman (certain Annual Notices of Policy Status)

12          20. Exhibit 6 to the Declaration of Cari Dawson: Exhibit 15 to the Deposition Transcript

13              of Plaintiff William Whitman (Email communication between Plaintiff and Monica

14              Flory)

15          21. Exhibit 7 to the Declaration of Cari Dawson: Exhibit 28 to the Deposition Transcript

16              of Plaintiff William Whitman (Email communication from Plaintiff to himself)

17          22. Exhibit 9 to the Declaration of Cari Dawson: Exhibit 29 to the Deposition Transcript

18              of Plaintiff William Whitman (Email communication from Plaintiff to himself)

19          23. Exhibit 11 to the Declaration of Cari Dawson: Deposition Transcript of Plaintiff’s

20              Expert Scott Witt.

21          In connection with its Opposition to Plaintiff’s Motion for Class Certification, Defendant

22   has filed documents and information that Defendant considers to be proprietary and confidential,

23   as well information that is confidential and personal to Plaintiff. Sealing is necessary to protect

24
     PROPOSED ORDER GRANTING                                      BETTS, PATTERSON & MINES, P.S.
     DEFENDANT’S MOTION FOR LEAVE TO             3                    One Convention Place, Suite 1400
25   FILE DOCUMENTS UNDER SEAL                                                 701 Pike Street
     No. 3:19-cv-06025-BJR                                                Seattle, WA 98101-3927
             Case 3:19-cv-06025-BJR Document 80-1 Filed 03/29/21 Page 4 of 5




 1   the confidentiality of such information.

 2          The above documents shall remain sealed unless and until they become publicly available

 3   or de-designated as “Confidential” under the existing Protective Order in this case or by any

 4   Court Order.

 5          IT IS SO ORDERED.

 6          Dated this _____ day of _________________, 2021.

 7
                                                ________________________________
 8                                              Honorable Barbara J. Rothstein
                                                UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     PROPOSED ORDER GRANTING                                   BETTS, PATTERSON & MINES, P.S.
     DEFENDANT’S MOTION FOR LEAVE TO            4                 One Convention Place, Suite 1400
25   FILE DOCUMENTS UNDER SEAL                                             701 Pike Street
     No. 3:19-cv-06025-BJR                                            Seattle, WA 98101-3927
             Case 3:19-cv-06025-BJR Document 80-1 Filed 03/29/21 Page 5 of 5




 1   Presented by:

 2
     DATED: March 29, 2021                  BETTS, PATTERSON & MINES, P.S.
 3
                                            /s/ Joseph D. Hampton
 4                                          /s/ Kara A. Tredway
                                            Joseph D. Hampton
                                            Kara A. Tredway
 5                                          One Convention Place, Suite 1400
                                            701 Pike Street
 6                                          Seattle, WA 98101-3927
                                            Telephone: (206) 292-9988
 7                                          Facsimile: (206) 343-7053
                                            Email: jhampton2bpmlaw.com
                                            Email: ktredway@bpmlaw.com
 8
                                            STINSON LLP
 9
                                            /s/ Todd Notebloom
10                                          Todd Noteboom, pro hac vice
                                            50 South Sixth Street, Suite 2600
11                                          Minneapolis, MN 55402
                                            Telephone: (612) 335-1894
                                            Email: todd.noteboom@stinson.com
12
                                            STINSON LLP
13
                                            /s/ Jeremy A. Root
14                                          Jeremy A. Root, pro hac vice
                                            230 W. McCarthy Street
                                            Jefferson City, MO 65101-1553
15                                          Telephone: (573) 636-6263
                                            Facsimile: (573) 636-6231
16                                          Email: Jeremy.root@stinson.com

17                                          ALSTON & BIRD LLP

                                            /s/ Cari Dawson
18                                          /s/ Tiffany Powers
                                            Cari Dawson, pro hac vice
19                                          Tiffany Powers, pro hac vice
                                            One Atlantic Center
20                                          1201 W. Peachtree Street, Suite 4900
                                            Atlanta, GA 303-9-3424
21                                          Telephone: (404) 881-7000
                                            Facsimile: (404) 881-777
                                            Email: cari.dawson@alston.com
22                                          Email: tiffany.powers@alston.com

23

24
     PROPOSED ORDER GRANTING                               BETTS, PATTERSON & MINES, P.S.
     DEFENDANT’S MOTION FOR LEAVE TO    5                     One Convention Place, Suite 1400
25   FILE DOCUMENTS UNDER SEAL                                         701 Pike Street
     No. 3:19-cv-06025-BJR                                        Seattle, WA 98101-3927
